Title: From George Washington to Henry Knox, 30 March 1788
From: Washington, George
To: Knox, Henry



My dear Sir,
Mount Vernon 30th March 1788

Your favor of the 10th came duly to hand, and by Mr Madison I had the pleasure to hear that you had recovered from a severe indisposition, on which event I sincerely congratulate you.

The conduct of the State of New Hampshire has baffled all calculation, and happened extremely mal-apropos for the election of delegates to the Convention of this State; For be the real cause of the adjournment to so late a day, what it may, the antifederal party with us do not scruple to declare, that, it was done to await the issue of this Convention before it would decide—and add, that if this State should reject it, all those which are to follow will do the same; & consequently, the Constitution cannot obtain, as there will be only eight States in favor of the measure.
Had it not been for this untoward event, the opposition in this State would have proved entirely unavailing, notwithstanding the unfair conduct (I might have bestowed a harsher epithet without doing injustice) which has been practiced to rouse the fears, and to inflame the passions of the people. What will be the result now, is difficult for me to say with any degree of certainty, as I have seen but a partial return of the delegates, and not well acquainted with the political sentiments even of those few. In the Northern part of the State the tide of Sentiment—I know—is generally in favor of the proposed system. In the Southern part—I am told—it is the reverse. While the middle, it is said, is pretty much divided. The Kentucke district will have great weight in deciding this question; and the idea of its becoming an impediment to its seperation, has got hold of them; while no pains is spared to inculcate a belief that the Government proposed will—without scruple or delay—barter away the right of Navigation to the River Mississipi.
The postponement in New-Hampshire will also, unquestionably, give strength and vigor to the opposition in New York; and possibly will render Rhode Island more backward than she otherwise would have been, if all the New England States had finally decided in favor of the measure. Mrs Washington joins in every good wish for Mrs Knox, yourself & family, with Dear Sir Yr Affecte friend & obedt Sert

Go: Washington

